        Case 1:16-cr-00012-SPW Document 255 Filed 09/21/21 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION



 UNITED STATES OF AMERICA,                    Cause No. CR 16-12-BLG-SPW


             Plaintiff,

       vs.                                                ORDER


 EDWARD LEE DONNES,

             Defendant.



      Defendant Donnes moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A). He is currently serving a 121-month sentence for a federal

drug offense. .See Judgment(Doc. 150). His projected release date is August 9,

2024. See Inmate Locator, www.bop.gov/inmateloc(accessed Sept. 17, 2021).

      After considering the sentencing factors in 18 U.S.C. § 3553(a),the Court

may reduce a sentence if"extraordinary and compelling reasons warrant such a

reduction." 18 U.S.C. § 3582(c)(l)(A)(i). The statute provides that any sentence

reduction must be consistent with the "applicable" policy statement in the

Sentencing Guidelines. See 28 U.S.C. § 994(a)(2)(C),(t); U.S.S.G. § IB 1.13(3)

(Nov. 1, 2018). But the guideline has not been revised since Congress amended §

3582(c)(1)to allow defendants, not just the Director ofthe Bureau ofPrisons, to
Case 1:16-cr-00012-SPW Document 255 Filed 09/21/21 Page 2 of 6
Case 1:16-cr-00012-SPW Document 255 Filed 09/21/21 Page 3 of 6
Case 1:16-cr-00012-SPW Document 255 Filed 09/21/21 Page 4 of 6
Case 1:16-cr-00012-SPW Document 255 Filed 09/21/21 Page 5 of 6
Case 1:16-cr-00012-SPW Document 255 Filed 09/21/21 Page 6 of 6
